Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	Claim filed on 09/14/2022. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1-8, 12, 17-18 and 20 have been amended. Claims 1, 8 and 17 are independent claims.


Priority
3. 	The application is a 371 of PCT/US21/38528 filed on 06/22/2017. 

Response to Arguments
4. 	Applicant’s arguments regarding 101 and DP rejections are persuasive in view of the claim amendments and as such these rejections have been withdrawn.

5. 	Applicant’s arguments filed in the amendments on 09/14/2022 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7. 	Claims 1-4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peffers (International Publication EP 3432146 A1) in view of Buki (US Patent Publication 20200119926).

8. 	Regarding Claim 1, Peffers discloses, a hardware accelerator, comprising circuity configured to: 
receive a block of transactions to be committed to a ledger (Peffers, [0008], a blockchain may serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically); 
verify a signature of the block using a block verify(Peffers, [0047], checking the block signature (e.g., signature verification));  
and store validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor), 
wherein one of a processor in a computing system or the hardware accelerator is configured to commit the transactions to the ledger (Peffers, [0008], distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically. Blockchains may be utilized for the recording of events, medical records, and other records management activities, such as, but not limited to, identity management, transaction processing (e.g., financial transactions)).  
Peffers does not explicitly disclose the following limitations that Buki teaches:
validate each of the transactions in the block using a block validate, wherein the block verify and the block validate are pipelined at a block level such that the block verify is configured to verify a signature of a first block in parallel with the block validate validating each of the transactions in a second block;(Buki, [0077], forwards the Transaction 424 to the destination Federation 408 where Validator Node 420 validates it (e.g., as soon as received, the Validator Nodes 204 of Federation Level 0-B post validate the transaction based on several optional business rules or embodiments: (a) Validate the signatures in the transaction, (b) Validate the transaction with the witness in Federation Level 0, or (c) Other) and propose it for Federation 408 next block (e.g., the Validator Nodes 204 of Federation Level 0-B enter the transaction in the next block of the Federation Level 0-B blockchain in a status that depends optional business rules or embodiments: (a) The transaction is entered as “Settled” and (b) The transaction is entered as Pending. If the transaction is entered as “Pending,” the status of the transaction is changed to “Settled” by a new entry in the blockchain only after the Validation Network Process has been completed as explained below). In parallel, the hierarchical validation process is triggered by forwarding the signed Transaction 422 to the upper Federation 406 as part of an inter-federation transaction, where Validator Node 418 validates it to be proposed as part of Federation 418 next block.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers with Buki to provide a mechanism for high volume, very scalable transaction processing, advantageously facilitating close to real time settlement time [Buki, para.0015].

9. 	Regarding Claim 2, Peffers and Buki discloses, the hardware accelerator of claim 1, wherein the further comprising at least one of a system on a chip (SoC), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (Peffers, [0017], Certain embodiments herein provide for blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)).  

10. 	Regarding Claim 3, Peffers and Buki discloses, the hardware accelerator of claim 2, wherein the SoC or FPGA comprises programmable logic (Peffers, [0114], Examples of suitable mechanisms include, but are not limited to, look-up tables, hardware implementations, programmable logic arrays (PLAs), microcode read only memories (ROMs), etc.).  

11. 	Regarding Claim 4, Peffers and Buki discloses, the hardware accelerator of claim 2, wherein the ASIC comprises only hardened circuitry (Peffers, [0017], (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit). In one embodiment, a NIC connects a computer (e.g., component thereof) to a network. Certain embodiments herein provide for software and hardware techniques).  
	
12. 	Regarding Claim 17, Peffers disclose, a method, comprising: 
receiving, at a hardware accelerator, a first block of transactions and a second block of transaction to be committed to a ledger of a blockchain (Peffers, [0008], a blockchain may serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically);    
verifying, at a hardware accelerator, a signature of the first block (Peffers, [0047], checking the block signature (e.g.., signature verification)); 
storing, at a hardware accelerator, validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor); and 
committing the transactions to the ledger and indicating whether the transactions are valid based on the validation results (Peffers, [0008], distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. The ledger itself can also be programmed to trigger transactions, e.g., automatically. Blockchains may be utilized for the recording of events, medical records, and other records management activities, such as, but not limited to, identity management, transaction processing (e.g., financial transactions)).  
Peffers does not explicitly disclose the following limitations that Buki teaches:
validating, at a hardware accelerator, each of the transactions in the first block in parallel with the hardware accelerator verifying a signature of the second block (Buki, [0077], forwards the Transaction 424 to the destination Federation 408 where Validator Node 420 validates it (e.g., as soon as received, the Validator Nodes 204 of Federation Level 0-B post validate the transaction based on several optional business rules or embodiments: (a) Validate the signatures in the transaction, (b) Validate the transaction with the witness in Federation Level 0, or (c) Other) and propose it for Federation 408 next block (e.g., the Validator Nodes 204 of Federation Level 0-B enter the transaction in the next block of the Federation Level 0-B blockchain in a status that depends optional business rules or embodiments: (a) The transaction is entered as “Settled” and (b) The transaction is entered as Pending. If the transaction is entered as “Pending,” the status of the transaction is changed to “Settled” by a new entry in the blockchain only after the Validation Network Process has been completed as explained below). In parallel, the hierarchical validation process is triggered by forwarding the signed Transaction 422 to the upper Federation 406 as part of an inter-federation transaction, where Validator Node 418 validates it to be proposed as part of Federation 418 next block.).
The same motivation to modify with Buki, as in claim 1, applies.

13. 	Regarding Claim 18, Peffers and Buki disclose the method of claim 17, wherein receiving the first block of transactions comprises receiving a plurality of packets comprising the first block of transactions, the method further comprising: 
parsing, at the hardware accelerator, the plurality of packets to generate data regarding the transactions (Peffers, [0049], hardware accelerator 1400 for blockchain transaction acceleration according to embodiments of the disclosure. In the depicted embodiment, hardware accelerator 1400 includes a transaction processing).  

14. 	Regarding Claim 19, Peffers and Buki disclose, the method of claim 17, wherein validating each of the transactions in the block further comprises: 
verifying that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms).  

15. 	Claims 5-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peffers (International Publication No. EP 3432146 A1) and Buki (US Patent Publication No. 20190378127 A1) in view of Kaushik (US Publication No. 2020/0177373 A1).

16. 	Regarding Claim 5, Peffers and Buki disclose, hardware accelerator of claim 1, further comprising:
a network interface configured to receive the block of transactions from another node in the blockchain, wherein the block of transactions are included in a plurality of packets (Peffers, [0010], A blockchain may be managed (e.g., and stored) by a network of distributed nodes. Every node may have a copy of the entire blockchain. New nodes may come and go, e.g., synchronizing their copies of the blockchain against those of other nodes as they join the network. [0012], a node include a plurality of transactions that are to be put together into a block to add to the chain, the node may know the hash of the previous block in the chain.); 
Peffers and Buki does not explicitly disclose the following limitations that Kaushik teaches:
 	a protocol processor configured to parse the plurality of packets to generate data regarding the transaction (Kaushik, [0234], A peer's role in the network can be endorser (i.e., execute transactions against the smart contract) and/or committer (i.e., all peers are committers). Orderers are responsible for implementing a deterministic consensus protocol that performs transaction ordering so that all peers execute the same transactions); 
and 16X-6386 USPATENTa block processor configured to receive the data from the protocol processor, verify the signature of the block, and validate each of the transactions in the block (Kaushik, [0255], The peer block validation routine is a computationally expensive task since all transactions in a block must be iterated through and transaction endorsements (e.g., digital signatures) are verified. To speed up block validation).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers and Buki with Kaushik because an additional endorser allows transactions from each application server to be endorsed in parallel, which improves the rate of transactions. [Kaushik, para.0321]

17. 	Regarding Claim 6, Peffers and Buki in view of Kaushik discloses the hardware accelerator of claim 5, wherein the block processor comprises: 
the block verify comprising a first signature algorithm engine configured to verify that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms); 
and the block validate configured to validate each of the transactions in the block, wherein an output of the block verify is coupled to an input of the block validate (Peffers, [0047], checking the block integrity (e.g., validating the block), retrieving all transactions referenced by the block).  
 
18. 	Regarding Claim 7, Peffers and Buki in view of Kaushik discloses hardware accelerator of claim 6, wherein the block validate comprises: 
a transaction verify module comprising a second signature algorithm engine configured to verify that signatures corresponding to the transactions match known signatures of clients authorized to use the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm. While ECDSA is an example of digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms, for example, but not limited to, the RSA algorithm.); 
Peffers and Buki does not explicitly disclose the following limitations that Kaushik teaches:
a transaction validation system chaincode (VSCC) block comprising: a third signature algorithm engine configured to verify that endorsements in the transactions were signed by known endorsing nodes in the blockchain (Kaushik, [0390], Commitment involves 4 steps: (i) validating the block; (ii) ledger block processing; (iii) committing the block to storage; and (iv) updating the stateDB. First, the block is decoded and all transactions endorsements are validated (signature verification) through the validation system chaincode (VSCC).); 
and an endorsement policy evaluator configured to ensure the endorsements satisfy an endorsement policy (Kaushik, [0247], An endorsement policy defines the set of organizations required to endorse a transaction for it to be considered valid. Although the application uses one organization to endorse transactions, the endorsement policy is set as any organization member can endorse a transaction); 
and a transaction multi-version concurrency control (MVCC) write block configured to read and write key-value pairs associated with the transactions in a state database (Kaushik, [0390], Then, the state and read/write sets for all transactions are validated through the multiversion concurrency control (MVCC) checks. Third, metadata is added to the block and the block is committed to the peer's local ledger file. Lastly, the world state based on all transactions is updated in the stateDB.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers and Buki with Kaushik in order to include the VSCC signature algorithm verified by the endorsements of the blockchain and the MVCC read and write keys within the database to enhance security features.

19. 	Regarding Claim 8, Peffers disclose, an integrated circuit for accelerating a validation process for a blockchain, comprising: 
a network interface configured to receive a plurality of packets containing a block of transactions from a node in the blockchain (Peffers, [0010], A blockchain may be managed (e.g., and stored) by a network of distributed nodes. Every node may have a copy of the entire blockchain. New nodes may come and go, e.g., synchronizing their copies of the blockchain against those of other nodes as they join the network. [0012], a node include a plurality of transactions that are to be put together into a block to add to the chain, the node may know the hash of the previous block in the chain.); and 
a block processor configured to: 
verify a signature of the block using a block verify (Peffers, [0047], checking the block signature (e.g., signature verification)); 
and 17X-6386 USPATENTstore validation results of the transactions (Peffers, [0084], The types of compute blocks present may include, Validate transaction [0085], Once processed, the transaction may be stored in the cache 2303 and/or sent to the processor);
Peffers does not explicitly disclose the following limitations that Buki teaches:
validate each of the transactions in the block using a block validate, wherein the block verify and the block validate are pipelined at a block level such that the block verify is configured to verify a signature of a first block in parallel with the block validate validating each of the transactions in a second block; (Buki, [0077], forwards the Transaction 424 to the destination Federation 408 where Validator Node 420 validates it (e.g., as soon as received, the Validator Nodes 204 of Federation Level 0-B post validate the transaction based on several optional business rules or embodiments: (a) Validate the signatures in the transaction, (b) Validate the transaction with the witness in Federation Level 0, or (c) Other) and propose it for Federation 408 next block (e.g., the Validator Nodes 204 of Federation Level 0-B enter the transaction in the next block of the Federation Level 0-B blockchain in a status that depends optional business rules or embodiments: (a) The transaction is entered as “Settled” and (b) The transaction is entered as Pending. If the transaction is entered as “Pending,” the status of the transaction is changed to “Settled” by a new entry in the blockchain only after the Validation Network Process has been completed as explained below). In parallel, the hierarchical validation process is triggered by forwarding the signed Transaction 422 to the upper Federation 406 as part of an inter-federation transaction, where Validator Node 418 validates it to be proposed as part of Federation 418 next block.).
The same motivation to modify with Buki, as in claim 1, applies.
Peffers and Buki do not explicitly disclose the following limitations that Kaushik teaches:
 	a protocol processor comprising circuitry configured to parse the plurality of packets to generate data regarding the transactions (Kaushik, [0234], A peer's role in the network can be endorser (i.e., execute transactions against the smart contract) and/or committer (i.e., all peers are committers). Orderers are responsible for implementing a deterministic consensus protocol that performs transaction ordering so that all peers execute the same transactions); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers and Buki with Kaushik because an additional endorser allows transactions from each application server to be endorsed in parallel, which improves the rate of transactions. [Kaushik, para.0321]
20. 	Regarding Claim 9, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 8, wherein the integrated circuit comprises at least one of a system on a chip (SoC), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (Peffers, [0017], Certain embodiments herein provide for blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)).  

21. 	Regarding Claim 10, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 9, wherein the SoC or FPGA comprises programmable logic (Peffers, [0114], Examples of suitable mechanisms include, but are not limited to, look-up tables, hardware implementations, programmable logic arrays (PLAs), microcode read only memories (ROMs), etc.).  

22. 	Regarding Claim 11, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 9, wherein the ASIC comprises only hardened circuitry (Peffers, [0017], (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit). In one embodiment, a NIC connects a computer (e.g., component thereof) to a network. Certain embodiments herein provide for software and hardware techniques).  

23. 	Regarding Claim 12, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 8, wherein the block processor comprises: 
the block verify comprising a first signature algorithm engine configured to verify that the signature of the block matches a known signature of an orderer in the blockchain (Peffers, [0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm (e.g., ECDSA), digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms); and 
the block validate configured to validate each of the transactions in the block (Peffers, [0047], checking the block integrity (e.g., validating the block), retrieving all transactions referenced by the block).    

24. 	Regarding Claim 13, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 12, wherein the block validate comprises: 
a transaction verify module comprising a second signature algorithm engine configured to verify that signatures corresponding to the transactions match known signatures of clients authorized to use the blockchain (Peffers,[0028], Elliptic Curve Digital Signature Algorithm (ECDSA) or other (e.g., signature) algorithms may be used by blockchain implementations for proof of identity and transaction signing purposes. Because many messages (including all transactions) may be signed with an algorithm. While ECDSA is an example of digital signature technology used in blockchains, the key recovery and/or sign/verify accelerator concepts proposed here would also apply to other digital signature algorithms, for example, but not limited to, the RSA algorithm.); 
Kaushik further discloses: a transaction validation system chaincode (VSCC) block comprising: 
a third signature algorithm engine configured to verify that endorsements in the transactions were signed by known endorsing nodes in the blockchain (Kaushik, [0390], Commitment involves 4 steps: (i) validating the block; (ii) ledger block processing; (iii) committing the block to storage; and (iv) updating the stateDB. First, the block is decoded and all transactions endorsements are validated (signature verification) through the validation system chaincode (VSCC).);
and an endorsement policy evaluator configured to ensure the endorsements satisfy an endorsement policy (Kaushik, [0247], An endorsement policy defines the set of organizations required to endorse a transaction for it to be considered valid. Although the application uses one organization to endorse transactions, the endorsement policy is set as any organization member can endorse a transaction); 
and a transaction multi-version concurrency control (MVCC) write block configured to read and write key-value pairs associated with the transactions in a state database (Kaushik, [0390], Then, the state and read/write sets for all transactions are validated through the multiversion concurrency control (MVCC) checks. Third, metadata is added to the block and the block is committed to the peer's local ledger file. Lastly, the world state based on all transactions is updated in the stateDB.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the endorsements of the signature algorithm by the transaction in the block and to satisfy the endorsements policy to enhance security features.

25. 	Regarding Claim 14, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 13, wherein the block validate comprises: 
a plurality of transaction verify modules configured to operate in parallel to verify signatures of a first set of the transactions (Kaushik, [0359], The validation process can be run in parallel (validator pool size), which means the time to loop through the transaction. [0390], all transactions endorsements are validated (signature verification) through the validation system); 
and a plurality of transaction VSCC blocks configured to operate in parallel to verify endorsements of a second set of the transactions (Kaushik, [0321], An additional endorser allows transactions from each application server to be endorsed in parallel, which improves the rate of transactions), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the transactions for each application server to endorsed in parallel by improving the transaction to enhance security features. 
Peffers further discloses: wherein the plurality of transaction verify modules form a first stage of a pipeline and the plurality of transaction VSCC blocks form a second stage of the pipeline such that the plurality of transaction verify modules processes the first set of transactions at the same time the plurality of transaction VSCC blocks processes the second set of transactions(Peffers, [0035], Blockchain transaction(s) may be initially received off the network from a peer node (e.g., via NIC), for example, by a dispatcher interfacing with a network 902. The initial processing 904 may include performing functions for the dispatcher to perform its job, e.g., such as key recover and caching. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

26. 	Regarding Claim 15, Peffers and Buki in view of Kaushik disclose, the integrated circuit of claim 14, wherein each of the plurality of transaction verify modules comprises a plurality of algorithm signature engines for verifying a set of endorsements in one of the transactions in parallel (Peffers, [0035], the transactions, e.g., using supplied dependency information, or using transaction identification (ID) information such as from an ordering service. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

27. 	Regarding Claim 16, Peffers, and Buki in view of Kaushik disclose, the integrated circuit of claim 9, wherein the block verify forms a first stage in a pipeline while the block validate forms a second stage in the pipeline such that the block verify can process a first block of transactions for the blockchain at the same time the block validate processes a second block of transactions for the blockchain (Peffers, [0035], Blockchain transaction(s) may be initially received off the network from a peer node (e.g., via NIC), for example, by a dispatcher interfacing with a network 902. The initial processing 904 may include performing functions for the dispatcher to perform its job, e.g., such as key recover and caching. Once identified, the dispatcher may send requests to peer nodes to retrieve the missing transaction information, e.g., reducing latency compared to waiting until later in the pipeline to make the requests.).  

28. 	Regarding Claim 20, Peffers and Buki disclose, the method of claim 17, 
Peffers and Buki do not explicitly disclose the following limitations that Kaushik teaches: 
wherein validating each of the transactions in the first block further comprises: 
verifying that endorsements in the transactions were signed by a known endorsing node in the blockchain (Kaushik, [0255], The peer block validation routine is a computationally expensive task since all transactions in a block must be iterated through and transaction endorsements (e.g., digital signatures) are verified. [0301], transaction endorsement, validation, and commit, which include computations such as digital signature creation and verification.); 
and ensuring the endorsements in the transactions satisfy an endorsement policy (Kaushik, [0238], After receiving enough endorsements from peers (to match an endorsement policy), the client will send the endorsed transaction to the ordering service (i.e., a cluster of orderers)).
The same motivation to modify with Kaushik, as in claim 8, applies.

Conclusion
29. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art, Unit 2433
	
                                                                                                                                                                                                       /NOURA ZOUBAIR/Primary Examiner, Art Unit 2434